 

Exhibit 10.6

 

Second Amendment to Employment Agreement of Matthew C. Schwartz dated as of

February 24th, 2012, as Amended on March 1, 2014 (“Employment Agreement”)

  

The undersigned parties agree as follows, effective, as of September 1, 2014
(“the Effective Date”):

 

1.All definitions shall be as set forth in the Employment Agreement.

 

2.The Employment Agreement is hereby extended through August 31, 2017 (the
“Extended Term”).

 

3.Compensation: There shall be no change in the base salary for the first Twelve
(12) months hereafter. The Executive shall be entitled to a 5% annual increase
on each anniversary of the Effective Date. Base salary shall continue to be paid
according the Company’s regular payroll schedule throughout the Extended Term.
In recognition of the Executive’s prior services, the Executive shall be
entitled to an $18,000 bonus payable as follows: $9,000 on signing of this
agreement, and $9,000 to be paid in thirty (30) days.

 

4.Executive shall waive his right to have certain shares under previously issued
warrants registered as of August 31, 2014, as stipulated in the Executive's
First Amended Employment Agreement. Such shares and all other shares subject to
exercise under warrants held by the Executive as of the Effective Date shall be
included in the next registration statement in which it is allowed by law to be
included. In the event that the shares subject to all of the warrants are not
registered prior to their original expiration dates, for whatever reason, the
maturity dates of the warrants shall be extended until registration has been
completed.

 

5.As of the date of approval of this Second Amendment by the Company’s Board of
Directors, the Company shall grant Executive 1,000,000 stock options under the
Company’s existing Incentive Stock Option Plan. The Options will be priced at
market price on the approval date and vest pro rata on a quarterly basis
according to the following schedule (250,000 during Year 1; 350,000 during Year
2, and 400,000 during Year 3). The options will have a maturity date of 10
years. In the event the Executive is terminated without Cause before the end of
the Extended Term, the unvested options shall immediately vest and be
exercisable through the maturity date.

 

6.Should the Executive elect to terminate the Agreement during the Term, he must
provide Thirty (30) days written notice to the Company and upon departure shall
not be entitled to any further salary or options. In the event the Company
terminates the Executive without Cause, the Company shall pay to the Executive
on the date of termination and as a condition thereof, accrued base salary and
any unreimbursed company expenses, along with a lump sum payment equivalent to
the Executive’s unpaid base salary through the end of the Extended Term. In the
event the Company is acquired, or is the non-surviving party in a merger, or
sells all or substantially all of its assets or sells more than fifty (50%)
percent of the outstanding common shares of the Company in one or a series of
transactions (“Change of Control”), the Executive may elect to treat that event
as a termination of his employment by the Company without Cause, provided the
Extended Term has not expired and provided that he has continued employment for
a period of at least three (3) months and not more than twelve (12) months
following the Change of Control.

 



 

 

 

Exhibit 10.6

 

7.Executive shall continue to be entitled to health and other benefits made
available to senior executives in the Company. Upon termination or expiration of
Extended Term in which no renewal is offered, Executive’s COBRA premiums shall
be covered by the Company for a period of 12 months. Upon Executive’s election,
the premium amount will be paid in cash to the Executive each month.

 

Agreed and Accepted as of the above date by:

 

Grandparents.com, Inc.   Executive       By:           /s/ Steve Leber   /s/
Matthew C. Schwartz Steve Leber, CEO   Matthew C. Schwartz Date: 10/10/2014  
Date:10/10/2014

 

 

 

 

 

